The refusal to grant a new trial was not error.
                         DECIDED APRIL 30, 1941.
The defendant was convicted of possessing unstamped and non-tax-paid whisky. The evidence for the State showed that the officers found a small quantity of such whisky in the defendant's home. Such a finding "created a legal presumption that he was the owner and possessor thereof. This presumption was rebuttable." Morgan v. State, 62 Ga. App. 493 (8 S.E.2d 694). In the instant case the jury were amply authorized to find that the presumption was not rebutted, the defendant introducing no evidence, and in his statement to the jury merely denying that any whisky was found in his home. The verdict was authorized by the evidence, and the court did not err in overruling the motion for new trial, embracing only the general grounds.
Judgment affirmed. MacIntyre and Gardner, JJ., concur.